Order, as resettled, modified by striking therefrom the provision with reference to a bond, and as so modified affirmed, without costs. By acceptance of the costs and disbursements provided for in the resettled order of this court affirming the appeals from orders denying appellant’s motions to strike out and to dismiss the second cause of action, plaintiffs acquiesced in the provisions of the resettled order, which gave appellant time to answer, despite the entry of judgment against appellant and the denial of appellant’s motion to open his default. Young, Rich, Kapper, Lazansky and Hagarty, JJ., concur.